UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2201



MEENAKSHI VENUGOPAL,

                                              Plaintiff - Appellant,

           versus


SHIRE LABORATORIES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-3534-AW)


Argued:   May 26, 2005                      Decided:   June 16, 2005


Before WILKINS, Chief Judge, and WILKINSON and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Marc Jonathan Smith, SMITH, LEASE & GOLDSTEIN, L.L.C.,
Rockville, Maryland, for Appellant.    Steven William Ray, RAY &
ISLER, P.C., Vienna, Virginia, for Appellee. ON BRIEF: Edward L.
Isler, Jeffrey L. Rhodes, RAY & ISLER, P.C., Vienna, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Meenakshi Venugopal appeals a district court order granting

summary judgment to Shire Laboratories, Incorporated (Shire) on

Venugopal’s claims arising from her former employment with Shire.

We affirm.


                                      I.

     Shire    is   a   pharmaceutical       company     based   in   Rockville,

Maryland.    In early 1999, Shire hired Venugopal, who is of Indian

national    origin,    as   its   manager    of   preformulation      sciences.

Thereafter,    Venugopal     received       generally    strong      performance

evaluations and several salary increases.             In addition, Venugopal

was promoted to assistant director of preformulation sciences,

resulting in an increase in compensation and change in title but no

change in job responsibilities.

     In December 2000, Shire began advertising to fill the position

of head of preformulation sciences.               Between October 2000 and

January 2002, Shire interviewed five candidates for this position.

Two of these candidates, the first of Chinese national origin and

the second of American national origin, were offered the position;

both declined. In January 2002, Shire interviewed Mark Ginski, who

is of American national origin, for the position.                 The day after

Ginski’s interview, Venugopal inquired whether she could apply for

the position; she was informed that she could apply.                  Venugopal

submitted her application the next day.               Soon thereafter, Shire

                                      2
offered the position to Ginski, and he accepted it.                        A few months

later, Venugopal resigned.

      Venugopal     subsequently    brought        this   action       alleging    that

(1) Shire’s decision not to promote her was motivated by national

origin discrimination, in violation of Title VII of the Civil

Rights Act of 1964, see 42 U.S.C.A. § 2000e-2(a)(1) (West 2003);

and   (2)   Shire   constructively       discharged        her    in       violation    of

Title VII, see id.       Following discovery, Shire moved for summary

judgment.    The district court granted summary judgment to Shire on

each of Venugopal’s claims.        Applying the burden-shifting analysis

of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973),

the district court determined that Venugopal had established a

prima facie case of national origin discrimination.                           The court

ruled,      however,    that     Shire       had     provided          a     legitimate

nondiscriminatory reason for hiring Ginski instead of promoting

Venugopal--namely, that Ginski was more qualified for the position.

Further, the court determined that Venugopal had not presented

sufficient evidence to create a genuine issue of material fact

about    whether    Shire’s    proffered     reason       was    pretextual.           The

district court also rejected Venugopal’s constructive discharge

claim, noting that Venugopal had failed to demonstrate that Shire’s

failure to promote her was discriminatory or that Shire otherwise

deliberately subjected her to intolerable working conditions.




                                         3
                                II.

     After reviewing the parties’ briefs and the applicable law,

and having had the benefit of oral argument, we conclude that the

district   court   correctly   decided   the   issues   before   it.

Accordingly, we affirm on the reasoning of the district court.

See Venugopal v. Shire Labs., 334 F. Supp. 2d 835 (D. Md. 2004).


                                                           AFFIRMED




                                 4